EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Specification
Page 17,	line 1, --columnar--  has been inserted before “crystal grains”.













In the Abstract
The abstract has been rewritten as follows:
--	A knife [[may]] includes a blade having a first side face and a second side face. The blade [[may]] includes zirconia as a main component, and includes a cutting region including at least a ridge portion between the first side face and the second side face. When a portion including the cutting region in the first side face is referred to as a first cutting face, and a portion including the cutting region in the second side face is referred to as a second cutting face, the proportion of cubic crystals of zirconia in the first cutting face is 













Remarks
The change to the specification has been made for further clarity. The changes to the abstract have been made to more positively describe the disclosed invention.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; for example: in Suzuki, see col 1, lines 10-16; and in Rosenflanz, see paragraphs 0061 and 0135. However, these references, either taken alone or in combination with the prior art of record, do not teach or fairly suggest the claimed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M. Michalski can be reached at 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        
cfd
March 7, 2022